Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to amended claim 34 and added new claims 35-57, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The examiner welcomes an interview if desired to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as record clarity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claims 35-57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kolluru (US 6,327,698) in view of Patterson (US 2002/0052941). 
Regarding claims 35 (computer server) and 42 (computer implemented method) and claim 50 (program), Kolluru teaches, associated with a computer server comprising at least one element of hardware, the computer server programmed with instructions to perform a method, the method comprising:

Kolluru teaches, client server (Fig. 1, 10, w/storage 11), w/Modeling Tools at workstations (14 & 17), associated with Modelling Tool (software), may utilize Rational Rose (Fig. 2-3), client w/model and server w/Model, w/storage (20, 22).

Detailed Description Text - DETX (10):
Referring now to FIG. 2, a software module block diagram of one particular embodiment of a software development environment that may employ the present invention is shown. A client, such as the workstation 13, is coupled to the server 10 by means of a network 15. The client 13 and the server 10 communicate with each other over the network 15, which can be a standard network like the TCP/IP or the Internet. The memory of the client 13 includes a third party object oriented analysis and design tool referred to modeling tool 14. An exemplary modeling tool 14 may comprise Rational Rose, which is available from Rational Software Corporation of Cupertino, Calif. The Rational Rose modeling tool communicates with a Repository Services Model (RSM) 20, which is a part of the repository 12. The RSM 20 is the main model of UREP 22 (a repository tool available from the assignee hereof) and acts as a guiding framework for building other models inside the repository 12. The Rational Rose modeling tool 14 also communicates with an Active X API software module 21, which is an Active X Application Process Interface, i.e., a utility developed with Active X available from Microsoft Corporation of Redmond, Wash. The Active X API communicates through an OLE connection (Object Linking and Embedding connection) available from Microsoft Corporation of Redmond, Wash.) over the network 15 with the repository (UREP 22) stored in the server 10. 


SEE “…integration of the Rational Rose modeling tool 14 and the UREP 22 repository…”

Detailed Description Text - DETX (11):
Referring now to FIG. 3, a process-flow block diagram of one particular embodiment of a software development environment that may employ the present invention is shown. The diagram illustrates a schematic of the process for integration of the Rational Rose modeling tool 14 and the UREP 22 repository. This arrangement will allow developers to express their business needs graphically using Rose and forward engineer the models into working object oriented client -server solutions within the UREP 22 repository. In addition, developers can reuse existing UREP based solutions by reverse engineering those solutions into Rose object models for incorporation into new or existing solutions. 


information being obtained from a plurality of sources (see repositories or sources, at least cols. 1-5, “metadata, definitions, maintained by third party or parties” or sources of information)
Importing (Fig. 4A to 4D) and 
O	reconciling (col. 2), the information by merging descriptions 
(See “synchronization by supporting reconciliation of any difference”
O	that describe a same resource (and/or resources), obtained from multiple different sources into one description
O	storing the reconciled information in a configuration management database

Note, descriptions (in view of metadata) and merging in view of such as: Synchronization, in the reconciliation process

Col. 2,

SEE 	“…synchronization by supporting reconciliation of any difference between a model's definition stored in the repository's metadata vs. the third party tool independently maintains (or stored) 


SEE US 6327698 
Brief Summary Text - BSTX (14):
   	Yet another feature of the present invention is the provision of synchronization by supporting reconciliation of any difference between a model's definition stored in the repository's metadata and the model's definition stored in any model definition file that the third party tool independently maintains. 

creating at least a portion of a model

SEE Title
TITLE - TI (1): Method for integrating models in a modelling tool into an object oriented repository 
And
publishing (see Exporting), at least the portion of the model to one or more managers of a computer network service
SEE Publishing by, Exporting (see Fig. 5A-D), Second Models based on first models (see abstract)
And
SEE stored (or export or publish to), an UREP repository (allowing Managers or developers), to access, thereby, allowing for Reuse of existing in the UREP based solutions by reverse engineering those solutions into Rose object models for incorporation into new or existing solutions (or models). 

Detailed Description Text - DETX (11):
Referring now to FIG. 3, a process-flow block diagram of one particular embodiment of a software development environment that may employ the present invention is shown. The diagram illustrates a schematic of the process for integration of the Rational Rose modeling tool 14 and the UREP 22 repository. This arrangement will allow developers to express their business needs graphically using Rose and forward engineer the models into working object oriented client-server solutions within the UREP 22 repository. In addition, developers can reuse existing UREP based solutions by reverse engineering those solutions into Rose object models for incorporation into new or existing solutions. 

SEE details of Figs. 5A through 5D combined form a flow chart illustrating the process of exporting a third party modeling tool model into a repository through a third party modeling tool of one particular embodiment of the present invention. 

Detailed Description Text - DETX (20):
Referring now to FIGS. 5A through 5D, a flow chart of the process for exporting a tool model from a third party modeling tool into the repository is shown. The process begins with a start bubble 70 followed by a step of getting LogIn parameters from the user (block 71). Next, dependent models of the selected models are found (block 77). An inquiry is then made as to whether or not there are any dependent models (diamond 78). If the answer to this inquiry is yes, then a branch is taken to FIG. 5B as denoted by a connector A. On the other hand, if the answer to this inquiry is no, then a branch is taken to another part of the process illustrated in FIG. 5B as denoted by a connector B. 


SEE exporting, models (and dependent models), classes, attributes ….

Detailed Description Text - DETX (21):
Referring now to FIG. 5B at the connector A, the step of exporting dependent models is begun (block 81). Next, the exporting of classes is begun (block 82) followed by a step of exporting attributes of the class (block 83). Operations of classes are exported next (block 84) followed by a step of exporting parameters for operations (block 85). Inheritances for the class are then exported (block 86). The process illustration continues in FIG. 5C as denoted by a connector C. 

SEE Dependent Models and to export the selected model

Detailed Description Text - DETX (23):
An inquiry is next made as to whether or not there are more dependent models (diamond 92). If the answer to this inquiry is yes, then a branch is made back to the process block 82 as denoted by the connector D. On the other hand, if the answer to this inquiry is no, then the process of exporting models is begun (block 93). At this juncture of the description, it is pointed out that if there are no dependent models (diamond 78, FIG. 5A), a branch is made to the process block 93 as denoted by the connector B to export the selected model. Next, classes are starting to be exported (block 94). After this, attributes for the class are exported (block 95) and the process illustration continues in FIG. 5D as denoted by a connector E. 

	Kolluru appears to teach as claimed, but fails to clearly teach as recited, 
O	creating at least a portion of a model by enabling selection, and use of one or more template components in an editor and storing instances of the selected template components in the configuration management database (storing created models).

Patterson is deemed to render obvious the differences in view of, an Editor (GUI w/Window, in Fig. 3A in an Infrastructure Editor or software), and teaches as claimed, “creating at least a portion of a model”, rendered, with use of one or more templates, met by components (at least, 306, in the GUI).
SEE Templates, components and elements (Fig. 3B) and 0007, 0142, 
“…Visual Editor 216 enables the user to SEE “…select a design from one of a plurality of templates, or create a new blank IDC…” 

Also see details in at least, 0168-0169, 0171, 0175 and 0308
[0142] Visual Editor 216 is used to create a design for an instant data center, modify a design of an IDC, save a design of an IDC, and validate a design of an IDC. For building an Instant Data Center, Visual Editor 216 enables the user to select a design from one of a plurality of templates, or create a new blank IDC. The user may select one or more IDC components from a palette, place the components in the IDC editor frame, and establish connections between two components. The user may move a connected component in an IDC; after the move operation is completed, the connections of the component to other components are re-rendered. The user may remove a component from an IDC or remove a connection between two components. The user may also receive help information useful in IDC construction. 

[0168] View layer 262 is responsible for dynamically generating information to be displayed on a client, e.g., generating HTML or other Web content for display in a browser. In an embodiment, the view layer is implemented using a template mechanism that has three (3) major components. A Screen Template 264 comprises a page skeleton with several placeholders, in which each of them can display dynamic contents generated by the screen components. Each of the placeholders is referred to as a parameter of the template. With the screen template, different screens are generated by passing different parameters to the template. Screen Components 266 comprises a set of sharable components that can be inserted into the placeholders of the template. Usually each screen component is template parameters that completely defines a screen. 


[0169] Screen Template 264 may comprise a plurality of logical placeholders at specified screen positions, with associated parameter names. For example, Screen Template 264 may comprise placeholders named Title, Banner, MenuBar, Navigation, Body, etc. A different screen can be created by dynamically including different screen components for each placeholder, e.g., using JSP runtime includes commands. The set of template parameters that completely defines a screen is called a screen definition. 


[0171] In one embodiment, Screen Components 266 are sharable components that can be inserted into Screen Template 264. One or more Java Server Pages may implement Screen Components 266. Each of the Screen Components 266 has a specified function (e.g., open the editor for editing a text representation of a server farm, display a form for entering information for a new user), and is associated with an access permission value for the roles Administrator, Operations, Manager and Guest. 


[0175] A Command component 276 handles user requests by invoking corresponding methods in Model Layer 270. A Screen Manager 278 determines which screen is to be displayed based on the current state of the application or the role of the current user. In particular, Screen Manager 278 can access Screen Definitions 268, and receives a "next screen" definition or instruction from Controller Layer 272. In response, Screen Manager 278 fills in Screen Template 264 with appropriate information, resulting in creating a final screen definition that is sent to the client browser. 

Note, the customer, is deemed, a Manager

[0308] Creation of customer accounts may include: creation and management of customer accounts; providing a data entry template and fields for customer information; and creating and storing selected levels of access privileges for users. In one embodiment, creation of a customer account is a preferred means by which a new customer is registered in the system. Creation of a customer account can be carried out by an employee of Service Provider 126 in the presence of a customer, or by telephone, or by a customer itself. In the registration process, customer identifying information is entered and stored, e.g., customer name, customer title, company name, company address, company phone number, customer contact information, customer email address, marketing information login password, etc. A customer is then designated as possessing one or more of the roles identified above. Creation of customer accounts may be carried out using application software from the Clarify eBusiness Applications unit of Nortel Networks, San Jose, Calif. 

the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Kolluru with the teachings of Patterson, including as claimed, associated with the process of, creating at least a portion of a model, the teachings, “enabling selection, and use of one or more template components in an editor and storing instances of the selected template components in the configuration management database”, as taught by Patterson, allowing users to, define, deploy networked computer system features creating and storing a graphical representation using a graphical editor, utilizing, drag and drop icons representing computing elements and network elements into a workspace, such that a logical configuration of the networked computer system is represented by the graphical representation (see at least the abstract, 0012, 0072, 0093).

	Regarding claims 35, 43 and 51, the combination as applied is deemed to render obvious, wherein the one or more template components represent groupings of components
SEE Kolluru above, “The types provide Templates defining the structure of the information and the services by the model”.
Also as applied see Patterson in Fig. 3A, the model is a template with components, representing groupings of devices 

Regarding claims 36, 44 and 52, the combination as applied is deemed to render obvious, wherein the groupings of components represent a distributed set of applications (such as: the action of putting something into operation)
SEE Kolluru (Types), above, “Models are abstractions of real-world concepts such as ideas, objects or systems.”
Col. 4
“An information model represents an enterprise as a set of related components, called types, and the relationship among the types. The types provide templates defining the structure of the information and the services provided by the model.”
And
Patterson in Fig. 3 A, components are grouped, representing, a group of applications (such as: computing elements), being distributed devices (such as: shown in Fig. 3A, w/connections).
SEE 0207, 0235 and 0007
[0007] Microsoft Visio is a well-known tool for creating graphical presentations useful in business and industry. An end user may create a Visio presentation by dragging and dropping symbols into a workspace. Complex pictures and diagrams can be created. Templates or "stencils" may be created and distributed, enabling others to create new pictures and diagrams that have the same appearance parameters as the stencil that is used as a basis for the new diagrams.

37, 45 and 53, the combination as applied is deemed to render obvious, wherein the one or more template components are preconfigured (306) for selection in a window (306) of the editor (Fig. 3A, GUI being, an Editor)
SEE Patterson Fig. 3A (306)

Regarding claims 38, 46 and 54, the combination as applied is deemed to render obvious, wherein the one or more template components represent logical components (or such as: being characterized)
	SEE Kolluru and/or Patterson (Fig. 3A), as applied above
All components are characterized (OR TYPES of elements, in Fig. 3B), or are different 
(SEE Fig. 3A, 306)

Regarding claims 39, 47 and 55, the combination as applied is deemed to render obvious, wherein the one or more template components represent computer system components
SEE Patterson Fig. 3A-C, as applied

Regarding claims 40, 48 and 56, the combination as applied is deemed to render obvious, wherein the one or more template components represent computer system services


Regarding claims 41, 49 and 57, the combination as applied is deemed to render obvious, wherein the one or more template components remain, as templates (separate components), after being added to the model
SEE Patterson Fig. 3A, Model 312 with components of, the available components of Window 306.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record Vincent F. Boccio whose telephone number is (571) 272-7373. 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair" 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free) 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2158